Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8. 10-14 rejected under 35 U.S.C. 102a2 as being anticipated by Blankstahl (US 4887983
Regarding Claim 1, Bankstahl discloses a power transmission device for an outboard motor, comprising a drive shaft, an endless loop flexible drive coupling and a propeller shaft, wherein the endless loop flexible drive coupling operatively connects said drive shaft to said propeller shaft for transferring output power from the drive shaft to the propeller shaft, wherein the device comprises a first drive shaft (Element 42), a second drive shaft (Element 48), a first endless loop flexible drive coupling (Element 36), a second endless loop flexible drive coupling (Element 38), a first propeller shaft and a second propeller shaft, wherein the first propeller shaft is connected to the first drive shaft through the first endless loop flexible drive coupling (Element 36) to rotate the first propeller shaft in a first direction , and wherein the second propeller shaft (Element 26 is spun by Chain 38) is connected to the second drive shaft through the second endless loop flexible drive coupling to rotate the second propeller shaft in a second direction opposite to the first direction.  (Element 24 is spun by Chain 36)

Regarding Claim 2, Bankstahl discloses the power transmission device of claim 1, wherein the first propeller shaft is arranged concentric with the second propeller shaft.  (See Fig. 1)

Regarding Claim 4, Bankstahl discloses the power transmission device of claim 1, wherein the second drive shaft is arranged in parallel to the first drive shaft.  (See Fig. 1)

Regarding Claim 5, Bankstahl discloses the power transmission device of claim 1, wherein the second drive shaft is connected to the first drive shaft through gears or is connected to a gearbox to rotate the second drive shaft in the opposite second direction.  (See Fig. 1)

Regarding Claim 6, Bankstahl discloses the outboard motor comprising an engine, a crankshaft, a first propeller, a second propeller and the power transmission device according to claim 1, wherein a power transfer device connects the crankshaft to the first drive shaft for transferring output power from the crankshaft to the first drive shaft, so that output power from the crankshaft is transferred to the first and second propeller shafts through the first and second endless loop flexible drive couplings, the first and second drive shafts and the power transfer device.  (See Fig. 1)

Regarding Claim 7, Bankstahl discloses the outboard motor of claim 6, wherein the crankshaft and the drive shafts are arranged in parallel to each other and to the propeller shafts, and wherein the crankshaft, the drive shafts and the propeller shafts are arranged in a fixed configuration in relation to each other.  (See Fig. 1)

Regarding Claim 8, Bankstahl discloses the outboard motor of claim 6, wherein the first and second endless loop flexible drive couplings are arranged below the engine when the outboard motor is operated.  (See Fig. 1.  More precise description of the geometry is required.)

Regarding Claim 10, Bankstahl discloses the outboard motor of claim 6, wherein the drive shafts and the propeller shafts are arranged in a common vertical plane when said outboard motor is operated.  (See Fig. 1.)

Regarding Claim 11, Bankstahl discloses the outboard motor of claim 6, including a gearbox with a transmission drive shaft, forward gears and reverse gears, wherein the first and second drive shafts are operable by means of power from the crankshaft in forward gear and in reverse gear.  (Element 94)

Regarding Claim 12, Bankstahl discloses the outboard motor of claim 6, wherein the first and second propeller shafts are arranged to be below the hull of a watercraft when said outboard motor is operated.  (See Fig. 1.  This would be implicitly understood to be below at least some of the hull.)

Regarding Claim 13, Bankstahl discloses the watercraft comprising a hull and an outboard motor according to claim 6, wherein the first and second propeller shafts are arranged substantially horizontal and below the hull of the watercraft when said outboard motor is operated for propulsion of the watercraft. ( See Fig. 1.  This would be implicitly understood to be below at least most of the hull.)

Regarding Claim 14, Bankstahl discloses the method for power transmission of an outboard motor, comprising the steps of_a) transferring rotational power from an engine crankshaft to a first drive shaft, b) transferring rotational power from the crankshaft to a second drive shaft, c) rotating the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blankstahl (US 4887983 A) in view of Newman (US 4932907 A).
Regarding Claim 3, Bankstahl discloses the power transmission device of claim 1, wherein the first and second endless loop flexible drive couplings are arranged as chains but does not explicitly disclose toothed belts.
	Newman discloses wherein chains and belts are suitable substitutes.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the chain of Bankstahl for the belt of Newman.  The motivation to modify Bankstahl is to provide an substitute recognized as suitable that is also corrosion resistant in the marine environment.
	
Regarding Claim 9, Bankstahl in view of Newman discloses the outboard motor of claim 6, wherein the power transfer device comprises a toothed belt.  (See rejection of Claim 3 and Claim 6 above)

Regarding Claim 15, Bankstahl in view of Newman discloses the method of claim 14, further comprising the steps of: transferring the rotational power from the crankshaft to the first drive shaft through a toothed belt, and  transferring rotational power to the first and second drive shafts through a gearbox, or to the second drive shaft from the first drive shaft through gears, to rotate the second drive shaft in the opposite second direction. .  (See rejection of Claim 3 and Claim 14 above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        14 April 2021